Title: From George Washington to Israel Shreve, 21 January 1781
From: Washington, George
To: Shreve, Israel


                        
                            Dr Sir
                            New Windsor Jany 21. 1781
                        
                        With not less pain than you communicate it, I receive the information contained in your letter of
                            yesterday—This affair, if possible, must be brought to an issue favourable to subordination, or the army is ruined. I
                            shall therefore immediately march a detachment from these posts to quell the mutineers. Col. Freelinghuyssen will impart
                            to you what I have written to him. In addition to that, I am to desire you will endeavour to collect all those of your
                            regiments who have had virtue enough to resist the pernicious example of their associates—If the revolt has not become
                            general, and if you have force enough to do it, I wish you to compel the mutineers to unconditional submission. The more
                            decisively you are able to act the better. I am Sir Yr most Obed. Servant
                        
                            Go: Washington
                        
                    